*790Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 6, 2003, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as an attorney at a law firm for 18 months. He was terminated from his position after he left a message on the voice mail of one of the partners in which he used vulgar and profane language to complain about a work assignment and the manner in which he had been treated. The Unemployment Insurance Appeal Board ultimately ruled that he was disqualified from receiving unemployment insurance benefits because he was terminated due to misconduct and adhered to this decision upon reconsideration. Claimant appeals from the latter decision.
It is well settled that disrespectful conduct toward a supervisor, including the use of vulgar language, may constitute disqualifying misconduct (see Matter of Sanderson [Commissioner of Labor], 275 AD2d 844, 845 [2000]; Matter of Puente [Commissioner of Labor], 270 AD2d 555, 555 [2000], lv dismissed 95 NY2d 896 [2000]). Inasmuch as claimant admitted to the accuracy of the transcript of the voice mail message, which was replete with profane and disrespectful language, substantial evidence supports the Board’s decision.
Claimant’s remaining contentions are either unpreserved for review or are lacking in merit.
Cardona, P.J., Crew III, Feters, Carpincho and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.